 

Blue Sphere Corporation 8-K [blsp-8k_032916.htm]

 

Exhibit 10.2

 

 

 



 

DATED THIS 13th DAY OF MARCH, 2016

 

 

 

 

Between

 

 

NANYANG TECHNOLOGICAL UNIVERSITY

 

 

And

 

 

BLUE SPHERE CORPORATION

 

 

 



 

TERMINATION AGREEMENT



 

 

 

 

 

CONFIDENTIAL

THIS AGREEMENT is made as of the 13th day of March, 2016 by and between

 

(1)   NANYANG TECHNOLOGICAL UNIVERSITY, located at 50 Nanyang Avenue, Singapore
639798 (hereinafter referred to as “NTU”), a wholly owned subsidiary of Nanyang
Technological University (hereinafter referred to as “NTU”);

 

and

 

(2)BLUE SPHERE CORPORATION, a company incorporated in Nevada, United States and
having its business address at 301 McCullough Drive, 4th Floor, Charlotte, NC
28262, U.S.A. (hereinafter referred to as “Blue Sphere” or “Licensee”).

 

(hereinafter collectively referred to as the “Parties” and individually as a
“Party”).

 

 

WHEREAS:

 

(A)The Licensee and NTU (“Parties”) have previously on 30 October 2014 entered
into an exclusive license agreement (hereinafter referred to as “License
Agreement”) under which NTU has granted exclusive license rights to Licensee for
the Technology with the inventions titled:

 

(i) Synthesis of High-Aspect Ratio Titanate Nanotubes and Its Environmental
Applications As Free-Standing Multifunctional Membrane (NTU Ref: TECH/119/13);
and

(ii) Correlating Aspect Ratio of Nanotubular Structures with Electrochemical
Performance to Achieve Ultrafast-Charging (NTU Ref: TECH/197/13.

 

Parties wish to terminate the rights, liabilities and obligations of the
Licensee to all the above Technologies listed in the License Agreement; and
Parties mutually agreed to such termination pursuant to Clause 13.2 of the
License Agreement.

 

(B)The Parties hereby agree to mutually terminate the License Agreement pursuant
to this Termination Agreement and forever release each other from any claims,
liabilities and/or restrictions there under and/or with respect thereto.

 

 

THEREFORE the Parties do hereby agree as follows:

 

1.INTERPRETATION

 

1.1.Unless otherwise provided in this Termination Agreement, terms used in this
Termination Agreement shall have the same meaning and construction where defined
in the License Agreement.

 

 

Page 2 of 4

 

CONFIDENTIAL



2.TERMINATION

 

2.1.The Parties hereby agree to terminate the License Agreement.

 

2.2.The Parties acknowledge that Licensee has paid to NTUitive a milestone
payment in the amount of Singapore Dollars Ten Thousand (S$ 10,000) pursuant to
Clause 5.1(a) of the License Agreement and that such payment has been granted to
NTU for past consideration of NTU agreeing to grant the rights to an exclusive
license under the License Agreement. As agreed in Clause 5.1 of the License
Agreement, such payment is non-refundable in the event of early termination of
the License Agreement.

 

2.3.The Parties agree that this Termination Agreement shall be effective as of
March 13th, 2016 (“Termination Effective Date”).

 

2.4.As of the Termination Effective Date and except as set forth in Clause 3
below, each Party hereby waives and forever release the other Party (“Released
Party”) from any claims, lia bilities, demands and/or restrictions which may
apply to such Released Party under and/or with respect to the License Agreement.

 

 

 

3.SURVIVAL

 

3.1.Notwithstanding the survival provisions of the License Agreement, except to
the extent specifically modified pursuant to this Clause 3 of this Termination
Agreement, the provisions of the License Agreement which by its terms are
intended to survive termination of the License Agreement shall survive the
termination effected hereby.

 

 

4.ENTIRE AGREEMENT

 

4.1This Termination Agreement sets forth the entire agreement and understanding
among the Parties as to the subject matter hereof, and none of the terms of this
Agreement shall be amended or modified except in writing signed by the Parties.

 

5.GOVERNING LAW

 

5.1This Termination Agreement shall be governed by, interpreted and construed in
accordance with the Laws of Singapore.

 

 

 

 

 

Page 3 of 4

 

CONFIDENTIAL

IN WITNESS WHEREOF the Parties have caused this Agreement to be executed on the
date first above written.

 

 

SIGNED by for and on behalf of

 

 

SIGNED by for and on behalf of

 

NANYANG TECHNOLOGICAL UNIVERSITY   BLUE SPHERE CORPORATION

 

 

 

 

 

 

 

 

 

Name: Dr Lim Jui  

Name:



Designation: CEO, NTU Innovation   Designation:                   In the
presence of:   In the presence of:

 

 

 

 

 

 

 

 

 

Name: Dr Chava Vijaya Saradhi   Name: Designation: Deputy Director, NTUitive  
Designation:

 

 

 

Page 4 of 4

